WiNsnow, C. J.
(dissenting). I confess that I cannot understand the reasoning upon which the decision is based. To me the evidence tells a very plain and simple story. The parties on both sides knew that there was a dispute as to the title of this cheese and that the bank claimed to own it. The plaintiff had in fact gone so far as to acknowledge the bank’s title by giving a warehouse receipt therefor to the bank when *568lie took possession of the storehouse. So when the parties met to negotiate for tbe sale there was no misapprehension .about the situation; the plaintiff knew that the defendants claimed title as the original manufacturers of the cheese, and that the bank claimed title through Bamford, in whose hands the defendants had placed it.
The subject as to what remedy the plaintiff should have in case the defendants’ claim of title proved invalid was discussed, and it was finally agreed that the defendants should .give the bond or undertaking set forth in the statement of facts. Had this bond been signed by sureties there would be logical ground for the conclusion that it was given to increase ■the plaintiff’s security, but it was not. It was signed only by the parties who claimed to own the cheese. These parties would all be liable for the valué of the cheese on their implied warranty had nothing been said about security, and this liability would not depend on the successful results of an action ■of replevin or trover. The liability on the bond, therefore, is a limited liability, considerably more restricted though included in the liability resulting from implied warranty of title.
It is a familiar legal principle that the giving of express limited warranties excludes and negatives the idea that more comprehensive warranties were intended “and repels any implication of law to that effect.” J. I. Case P. Works v. Niles & Scott Co. 90 Wis. 590, 63 N. W. 1013. Hence there was no implied warranty here, because the “contrary intention .appears,” and in such cases the statute in express terms declares that there is no implied warranty. Sec. 1684i — 13, 'Stats.
Furthermore, in the present case the jury found that the •defendants did not intend that there should be any warranty outside of the bond. Perhaps the defendants’ contrary intention alone would not be a “contrary intention” within the •meaning of the statute, but if a contrary intention on the part •of both plaintiff and defendants was necessary it must be as-*569stimed under tbe statute (in support of tbe judgment) tbat tbe court found a contrary intention on tbe part of tbe plaintiff as well, no question covering tbis subject having been proposed for submission to the jury by either party. Sec. 2858m, Stats.
So tbe result is tbat, even if it be held tbat tbe giving of the bond does not show tbe “contrary intention” required by tbe statute, but tbat such intention must be otherwise proven, in tbe present case it ivas otherwise proven and found by tbe verdict of tbe jury supplemented by tbe presumed finding of tbe court.